UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1139



DARRELL S. COTTRELL,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(99-1317-BLA)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell S. Cottrell, Petitioner Pro Se. Christian P. Barber, Barry
H. Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell S. Cottrell seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2000), and a subsequent order denying reconsid-

eration. Our review of the record discloses that the Board’s deci-

sion is based upon substantial evidence and is without reversible

error.   Accordingly, we affirm on the reasoning of the Board.*   See

Cottrell v. Director, Office of Workers’ Comp. Programs, No. 99-

1317-BLA (BRB Oct. 12, Dec. 20, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations
Implementing the Federal Coal Mine Health and Safety Act of 1969,
as amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have deter-
mined that the revisions do not affect the outcome of this case.


                                 2